 

--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made as of this 18th day of May, 2005,
 
B E T W E E N:
 
OccuLogix, Inc., a corporation incorporated under the laws of the State of
Delaware
 
(the “Corporation”)
 
- and -
 
John Caloz, of the City of Calabasas, in the State of California
 
(the “Employee”)
 
RECITAL:
 
WHEREAS the Corporation and the Employee wish to enter into this Agreement to
set forth the rights and obligations of each of them as regards the Employee’s
employment with the Corporation;
 
NOW THEREFORE in consideration of the mutual covenants and agreements contained
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Corporation and the Employee
agree as follows:
 
1.
Definitions

 
1.1.              In this Agreement,
 
1.1.1.    “Affiliate” has the meaning attributed to such term in the Business
Corporations Act (Ontario), as the same may be amended from time to time, and
any successor legislation thereto;
 
1.1.2.     “Agreement” means this agreement and all schedules attached to this
agreement, in each case, as they may be amended or supplemented from time to
time, and the expressions “hereof”, “herein”, “hereto”, “hereunder”, “hereby”
and similar expressions refer to this Agreement and unless otherwise indicated,
references to sections are to sections in this Agreement;
 
 

--------------------------------------------------------------------------------


 
1.1.3.      “Basic Salary” has the meaning attributed to such terms in
section 5.1;
 
1.1.4.      “Benefits” has the meaning attributed to such term in section 5.4;
 
1.1.5.      “Business Day” means any day, other than Saturday, Sunday or any
statutory holiday in the Province of Ontario;
 
1.1.6.      “Change of Control” for the purposes of this Agreement, shall be
deemed to have occurred when:
 
1.1.6.1.     any Person, other than a Person or a combination of Persons
presently owning, directly or indirectly, more than 20% of existing voting
securities of the Corporation, acquires or becomes the beneficial owner of, or a
combination of Persons acting jointly and in concert acquires or becomes the
beneficial owner of, directly or indirectly, more than 50% of the voting
securities of the Corporation, whether through the acquisition of previously
issued and outstanding voting securities or of voting securities that have not
been previously issued, or any combination thereof, or any other transaction
having a similar effect;
 
1.1.6.2.      the Corporation amalgamates with one or more corporations other
than a Subsidiary or OccuLogix, L.P.;
 
1.1.6.3. the Corporation sells, leases or otherwise disposes of all or
substantially all of its assets and undertaking, whether pursuant to one or more
transactions;
 
-2-

--------------------------------------------------------------------------------


 
1.1.6.4.      any Person not part of existing management of the Corporation or
any Person not controlled by the Corporation or by any Affiliate of the
Corporation enters into any arrangement to provide management services to the
Corporation which results in either: (i) the termination by the Corporation of
the employment of any two of the Chairman and Chief Executive Officer, President
and Chief Operating Officer, Chief Financial Officer or Corporate General
Counsel within three months of the date such arrangement is entered into for any
reason other than Just Cause; or (ii) the termination of the employment of all
such senior executive personnel within six months of the date that such
arrangement is entered into for any reason other than Just Cause; or
 
1.1.6.5.      the Corporation enters into any transaction or arrangement which
would have the same or similar effect as the transactions referred to in
sections 1.1.6.1, 1.1.6.2, 1.1.6.3 or 1.1.6.4 above.
 
1.1.7.      “Confidential Information” means all confidential or proprietary
information, intellectual property (including trade secrets) and confidential
facts relating to the business or affairs of the Corporation or any of its
Subsidiaries which the Corporation treats as confidential or proprietary;
 
1.1.8.      “Disability” means the mental or physical state of the Employee such
that the Employee has been unable, as a result of illness, disease, mental or
physical disability or similar cause, to fulfill his obligations under this
Agreement either for any consecutive 6-month period or for any period of 12
months (whether or not consecutive) in any consecutive 24-month period;
 
1.1.9.       “Employment Period” has the meaning attributed to such term in
section 4;
 
1.1.10.     “ESA” means the Employment Standards Act, 2000 (Ontario), as the
same may be amended from time to time, and any successor legislation thereto;
 
1.1.11.     “Good Reason” means:
 
-3-

--------------------------------------------------------------------------------


 
1.1.11.1.      without the consent of the Employee, any material change or
series of material changes in the responsibilities or status of the Employee
with the Corporation, such that, immediately after such change or series of
changes, the responsibilities and status of the Employee are materially
diminished in comparison to his responsibilities and status immediately prior to
such change or series of changes, except in connection with the termination of
the Employee’s employment by the Corporation for Just Cause or on death,
Disability or Retirement or a voluntary resignation by the Employee other than a
resignation for Good Reason;
 
1.1.11.2.      a reduction by the Corporation of more than ten percent in the
Employee’s Basic Salary as in effect on the date hereof or as the same may be
increased from time to time;
 
1.1.11.3.      the taking of any action by the Corporation which would
materially adversely affect the Employee’s participation in the Corporation’s
employee benefits plans, or otherwise materially reduce the Employee’s Benefits,
and other similar plans in which the Employee is participating at the date
hereof (or such other plans as may be implemented after the date hereof
providing the Employee with substantially similar benefits), or the taking of
any action by the Corporation which would deprive the Employee of any material
fringe benefit enjoyed by him at the date hereof;
 
1.1.11.4.      without the Employee’s consent, the requirement that the Employee
be based anywhere other than the Corporation’s principal executive offices
except for required travel on the Corporation’s business; or
 
1.1.11.5.      any reason which would be considered to amount to constructive
dismissal by a court of competent jurisdiction.
 
-4-

--------------------------------------------------------------------------------


 
1.1.12.     “Just Cause” means:
 
1.1.12.1.      the failure of the Employee to properly carry out his duties
after notice by the Corporation of the failure to do so and an opportunity for
the Employee to correct the same within a reasonable time from the date of
receipt of such notice; or
 
1.1.12.2.      theft, fraud, dishonesty or misconduct by the Employee involving
the property, business or affairs of the Corporation or its Subsidiaries or
involving the carrying out of the Employee’s duties;
 
1.1.13.     “Person” means any individual, partnership, limited partnership,
joint venture, syndicate, sole proprietorship, company or corporation with or
without share capital, unincorporated association, trust, trustee, executor,
administrator or other legal personal representative, regulatory body or agency,
government or governmental agency, authority or entity, however designated or
constituted;
 
1.1.14.      “Restricted Period means the one-year period immediately following
the cessation of the Employee’s employment;
 
1.1.15.      “Retirement” means retirement in accordance with the Corporation’s
retirement policy from time to time;
 
1.1.16.      “Subsidiaries” has the meaning attributed to such term in the
Business Corporations Act (Ontario), as the same may be amended from time to
time, and any successor legislation thereto;
 
1.1.17.      “Stop Work Notice” has the meaning attributed to such term in
Section 8.2;
 
-5-

--------------------------------------------------------------------------------


 
1.1.18.      “Year of Employment” means any 12-month period commencing on
January 1, provided that for the purposes of this Agreement, the “First Year of
Employment” shall be deemed to commence on June 1, 2005 and to end on December
31, 2005.
 

2.
Employment of the Employee

 
The Corporation shall employ the Employee, and the Employee shall serve the
Corporation, in the position of Chief Financial Officer and Treasurer on the
conditions and for the remuneration hereinafter set out. In such position, the
Employee shall perform or fulfil such duties and responsibilities as the
Corporation may designate from time to time. The Employee shall report to the
Chairman and Chief Executive Officer of the Corporation.
 
3.
Performance of Duties

 
During the Employment Period, the Employee shall faithfully, honestly and
diligently serve the Corporation and its Subsidiaries as contemplated above. The
Employee shall (except in the case of illness or accident) devote all of his
working time and attention to his employment hereunder, except where expressly
agreed by the Chairman and Chief Executive Officer, and shall use his best
efforts to promote the interests of the Corporation.
 
4.
Employment Period

 
The Employee’s employment under this Agreement shall, subject to section 8 and
section 10, be for an indefinite term. Accordingly, the Corporation shall employ
the Employee, and the Employee shall serve the Corporation, as an employee in
accordance with this Agreement for the period beginning on June 1, 2005 and
ending on the effective date the employment of the Employee under this Agreement
is terminated in accordance with section 8.2 or section 10 (the “Employment
Period”).
 
-6-

--------------------------------------------------------------------------------


 
5.
Remuneration

 
5.1.            Basic Remuneration. The Corporation shall pay the Employee a
gross Basic Salary, minus applicable deductions and withholdings, in respect of
each Year of Employment in the Employment Period, of $240,000 (the “Basic
Salary”), payable in equal installments according to the Corporation’s regular
payroll practices. The Basic Salary shall, in the sole and absolute discretion
of the board of directors of the Corporation, be subject to an increase on the
basis of an annual review. The Basic Salary shall be prorated in respect of the
First Year of Employment such that the Employee shall be entitled to, and the
Corporation shall be required to pay, in respect of the First Year of Employment
only that proportion of the Basic Salary that the number of days in the First
Year of Employment is to 365.
 
5.2.              Bonus Remuneration. The Employee shall, in respect of each
Year of Employment during the Employment Period, receive bonus remuneration in
accordance with the terms and conditions outlined in Schedule 5.2.
 
5.3.              Stock Options. The Employee shall, during the Employment
Period, receive such stock options, if any, as the board of directors of the
Corporation, in its sole discretion may, pursuant to the terms of the
Corporation’s stock option plan, authorize. The Employee, shall in respect of
the First Year of Employment, be eligible to receive such stock options under
the Corporation’s stock option plan in accordance with the terms and conditions
outlined in Schedule 5.3.
 
5.4.              Benefits. The Corporation shall provide to the Employee, in
addition to Basic Salary, the benefits (the “Benefits”) described in the
Corporation’s employee benefit booklet from time to time, and such Benefits will
be provided in accordance with, and subject to, the terms and conditions of the
applicable plan relating thereto in effect from time to time and subject to
change at any time in the sole discretion of the Corporation.
 
5.5.              Prorata Entitlement in the Event of Termination. If the
Employee’s employment is terminated pursuant to section 8 or section 10 or if
the Employee dies during the Employment Period, the Employee shall be entitled
to receive in respect of his entitlement to Basic Salary, and the Corporation
shall be required to pay in respect thereof, only that proportion of the Basic
Salary, in respect of the Year of Employment in which the effective date of the
termination of employment or the date of death occurs, that the number of days
elapsed from the commencement of such Year of Employment to the effective date
of termination or the date of death is to 365.
 
-7-

--------------------------------------------------------------------------------


 
6.
Expenses

 
Subject to the terms of the Corporation’s expense policy, the Corporation shall
pay or reimburse the Employee for all travel and out-of-pocket expenses
reasonably incurred or paid by the Employee in the performance of his duties and
responsibilities upon presentation by the Employee of expense statements or
receipts or such other supporting documentation as the Corporation may
reasonably require. Upon presentation of receipts, the Corporation agrees to
reimburse the Employee up to a maximum amount of $50,000 for incurred relocation
expenses such as moving, accommodation and flight costs. In addition, the
Corporation agrees to reimburse the Employee for U.S. family healthcare coverage
of approximately US$1,500 per month until such time that the Employee’s family
relocates to Canada.
 
7.
Vacation

 
The Employee shall be entitled, during each full Year of Employment during the
Employment Period, to vacation with pay of 4 weeks. Vacation shall be taken by
the Employee at such time as may be acceptable to the Corporation having regard
to its operations. Except with the prior written consent of the Chairman and
Chief Executive Officer (i) no more than two weeks of vacation shall be taken
consecutively; and (ii) the vacation entitlement earned in a Year of Employment
is subject to any carryover provisions as stated in the Company’s vacation
policy. Notwithstanding the foregoing, in the event that the Employee’s
employment is terminated pursuant to section 8 or section 10, the Employee shall
not be entitled to receive any payment in lieu of any vacation to which he was
entitled and which had not already been taken by him except to the extent, if
any, of the payments in respect of vacation pay required by the ESA.
 
8.
Termination

 
8.1.              Notice. The Employee’s employment may, subject to section 10
and section 11 hereof, be terminated at any time:
 
-8-

--------------------------------------------------------------------------------


 
8.1.1.      by the Corporation without prior notice and without further
obligations to the Employee for reasons of Just Cause;
 
8.1.2.      by the Corporation for any reason other than Just Cause, on twelve
months’ prior written notice to the Employee, provided that if the Employee is
entitled under the ESA to a longer period of notice than that prescribed above,
the notice to be given by the Corporation under this section 8.1.2 shall be that
minimum period of notice which is required under the ESA and no more; or
 
8.1.3.       by the Employee on one month’s prior written notice to the
Corporation.
 
The Employee’s employment shall be automatically terminated, without further
obligation to the Employee, in the event of his death.
 
8.2.             Effective Date. The effective date on which the Employee’s
employment shall be terminated shall be:
 
8.2.1.      in the case of termination under section 8.1.1, the day the Employee
is deemed, under section 17, to have received notice from the Corporation of
such termination;
 
8.2.2.       in the case of termination under section 8.1.2 or section 8.1.3,
the last day of the minimum period referred to therein; and
 
8.2.3.       in the event of the death of the Employee, on the date of his
death.
 
Notwithstanding the foregoing, where the Corporation is giving or has given
notice pursuant to section 8.1.2 above, the Corporation shall have the right, at
any time prior to the end of the Employment Period and by giving notice to the
Employee to that effect (a “Stop Work Notice”), to require that the Employee
cease to perform his duties and responsibilities and cease attending the
Corporation’s premises immediately upon the giving of the Stop Work Notice. If a
Stop Work Notice is given, the Corporation shall continue to pay the Employee to
the end of the Employment Period. For that purpose, in calculating the
Employee’s entitlement to Basic Salary, the Employee shall be considered to have
been actively employed by the Corporation to the end of the Employment Period.
For the purpose of the Employee’s entitlement to Benefits, the Employee shall
receive an amount equal to 2.5 percent of his Basic Salary for the purpose of
obtaining equivalent coverage during the notice period.
 
-9-

--------------------------------------------------------------------------------


 
9.
Rights of Employee on Termination and Lump Sum Payment

 
Where the Employee’s employment under this Agreement has been terminated by the
Corporation under section 8.1.2, the Employee shall be entitled, upon providing
to the Corporation appropriate releases, resignations and other similar
documentation, to receive from the Corporation, in addition to accrued but
unpaid Basic Salary, if any, and any entitlement in respect of vacation as
contemplated by section 7, a lump sum payment equal to 12 months of his Basic
Salary and 2.5 percent of his Basic Salary in respect of his entitlement to
Benefits if the Employee’s employment is terminated before June 1, 2008 or a
lump sum payment equal to 18 months of his Basic Salary and 2.5 percent of his
Basic Salary in respect to Benefits if the Employee’s employment is terminated
on or after June 1, 2008; and in any case, less any amounts payable to the
Employee in lieu of notice where a Stop Work Notice has been given pursuant to
section 8 and less any amounts owing by the Employee to the Corporation for any
reason. For the purposes of the Employee’s entitlement to Benefits, the Employee
shall receive an amount equal to 2.5 percent of his Basic Salary for the purpose
of obtaining equivalent coverage during the notice period.
 
Except as provided above in this section 9 and subject to sections 10 and 11,
where the Employee’s employment has been terminated by the Employee or by the
Corporation for any reason, the Employee shall not be entitled, except to the
extent required under any mandatory employment standard under the ESA, to
receive any payment as severance pay, in lieu of notice, or as damages. Except
as to any entitlement as provided above and subject to section 10, the Employee
hereby waives any claims that the Employee may have against the Corporation for
or in respect of severance pay, or on account of loss of office or employment or
notice in lieu thereof or damages in lieu thereof (other than rights to accrued
but unpaid Basic Salary and vacation pay and to reimbursement for expenses
pursuant to section 6). The payments to the Employee where the Corporation has
given notice pursuant to section 8.1.2 above, whether or not a Stop Work Notice
is given, shall be deemed to include, and to satisfy entitlement to, severance
pay pursuant to the ESA to the extent of such payments.
 
-10-

--------------------------------------------------------------------------------


 
10.
Change of Control

 
10.1.           Termination of Employment by the Corporation for Just Cause.
Following a Change of Control, the Corporation may terminate the Employee’s
employment at any time without notice or further obligations to the Employee
under this Agreement for reasons of Just Cause. For greater certainty, following
a Change of Control, the Employee shall not be deemed to have been terminated
for Just Cause unless and until there has been delivered to the Employee a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the board of directors of the
Corporation (excluding the Employee if the Employee is, at the relevant time, a
director of the Corporation) at a meeting of the board called and held for the
purpose (after reasonable notice to the Employee), finding that, in the good
faith opinion of the Board, the Employee’s conduct constituted Just Cause and
specifying the particulars thereof. The date on which the copy of such
resolution is given to the Employee shall be the effective date of any
termination pursuant to this section 10.1.
 
10.2.            Termination of Employment Without Just Cause or for Good
Reason. If at any time within 24 months following a Change of Control, the
Employee’s employment is terminated (i) by the Corporation other than for Just
Cause or (ii) by the Employee in response to a Good Reason, the following
provisions shall apply:
 
10.2.1.       the Employee shall be entitled to receive, and the Corporation
shall pay to the Employee immediately following termination, a cash amount equal
to 18 months of the Basic Salary and 150% of the average per annum bonus
remuneration paid to the Employee during the Employment Period, less any
required statutory deductions and withholdings;
 
-11-

--------------------------------------------------------------------------------


 
10.2.2.      the Employee shall be entitled to receive, and the Corporation
shall pay to the Employee, immediately following termination, a cash amount
equal to 2.5 percent of his annual Basic Salary in lieu of continued benefit
coverage; and
 
10.2.3.      if at the date of termination of the Employee’s employment, the
Employee holds options for the purchase of shares under a share option plan, all
options so held shall, notwithstanding the terms of the Corporation’s share
option plan, (i) immediately vest to the extent they have not already vested at
such date; and (ii) (A) for a period of two years following the Employee’s date
of termination continue to be held on the same terms and conditions as if the
Employee continued to be employed by the Corporation or (B) if the Employee so
elects in writing within 90 days after the date of termination, be purchased by
the Corporation at a cash purchase price equal to the amount by which the
aggregate “fair market value” of the shares subject to such options exceeds the
aggregate option price for such shares, provided that for this purpose, “fair
market value” means the higher of (i) the weighted average of the closing prices
for the shares of the same class of the Corporation on the principal securities
exchange (in terms of volume of trading) on which such shares are listed at the
time of termination for each of the last 10 days prior to such time on which
such shares traded on such securities exchange, and (ii) if the Change of
Control involved the purchase and sale of such shares, the average value of the
cash consideration paid to the shareholders of the Corporation in connection
with the transactions resulting in the Change of Control.
 
For purposes of this Agreement, the Employee’s employment shall be deemed to
have been terminated following a Change of Control by the Corporation without
Just Cause or by the Employee with Good Reason, if: (i) the Employee’s
employment is terminated by the Corporation without Just Cause prior to a Change
of Control and such termination was at the request or direction of a Person who
has entered into an agreement with the Corporation or any shareholder of the
Corporation, the consummation of which would constitute a Change of Control;
(ii) the Employee terminates his employment with Good Reason prior to a Change
of Control and the circumstance or event which constitutes Good Reason occurs at
the request or direction of a Person who has entered into an agreement with the
Corporation or any shareholder of the Corporation, the consummation of which
would constitute a Change of Control; or (iii) the Employee’s employment is
terminated by the Corporation without Just Cause prior to a Change of Control
and the Employee reasonably demonstrates that such termination is otherwise in
connection with, or in anticipation of, a Change of Control which actually
occurs.
 
-12-

--------------------------------------------------------------------------------


 
For greater certainty, this section 10.2 does not apply in the event of the
termination of the employment of the Employee: (i) as a result of death,
Disability or Retirement, (ii) by the Corporation for Just Cause or (iii) by the
Employee without Good Reason. If the Employee or the Corporation intends to
terminate the Employee’s employment as contemplated in this section 10, the
party having such intention shall, in accordance with the provisions of
section 17 hereof, give the other notice thereof.
 
11.
No Obligation to Mitigate

 
The Employee shall not be required to mitigate any damages or losses arising
from any termination of this Agreement by seeking other employment or otherwise,
nor (except as specifically provided herein) shall the amount of any payment
provided for in this Agreement be reduced by any compensation earned by the
Employee as a result of employment by another employer after termination or
otherwise.
 
12.
Non-Competition

 
The Employee shall not, either during the Employment Period or the Restricted
Period, within Canada or the United States of America, directly or indirectly,
in any manner whatsoever, including, without limitation, individually, or in
partnership, jointly or in conjunction with any other Person, or as an employee,
principal, agent, director or shareholder:
 

(i)
be engaged in any undertaking;

 
-13-

--------------------------------------------------------------------------------


 

(ii)
have any financial or other interest (including an interest by way of royalty or
other compensation arrangements) in, or in respect of, the business of any
Person which carries on a business; or

 

(iii)
advise, lend money to or guarantee the debts or obligations of, or permit the
use of the Employee’s name or any parts thereof, by any Person which carries on
a business;

 
which involves the development, manufacturing, sales and/or distribution of
products, equipment, services and/or technology relating to the apheresis
treatment of ophthalmic diseases or which is otherwise the same as, or
substantially similar to, or which competes with or would compete with, the
business carried on by the Corporation or any of its Subsidiaries during the
Employment Period or at the end thereof.
 
Notwithstanding the foregoing, nothing herein shall prevent the Employee from
owning not more than 5% of the issued and outstanding shares of a corporation,
the shares of which are listed on a recognized stock exchange or traded in the
over-the-counter market in Canada or the United States, which carries on a
business which is the same as, or substantially similar to, or which competes
with or would compete with, the business of the Corporation or any of its
Subsidiaries.
 
13.
No Solicitation of Customers or Patients

 
The Employee shall not, either during the Employment Period or the Restricted
Period, directly or indirectly, solicit or attempt to solicit any patients or
customers of the Corporation or any of its Subsidiaries for the purpose of
selling to a patient or customers of the corporation any products or services
which are the same as or substantially similar to, or in any way competitive
with, the products or services sold by the Corporation or any of its
Subsidiaries during the Employment Period or at the end thereof, as the case may
be.
 
-14-

--------------------------------------------------------------------------------


 
14.
No Solicitation of Employees

 
The Employee shall not, either during the Employment Period or the Restricted
Period, directly or indirectly, employ or retain as an independent contractor
any employee of the Corporation or any of its Subsidiaries or induce or solicit,
or attempt to induce or solicit, any such person to leave his/her employment.
 
15.
Confidentiality

 
The Employee shall not, either during the Employment Period or at any time
thereafter, directly or indirectly, use or disclose to any Person any
Confidential Information, provided, however, that nothing in this section 15
shall preclude the Employee from disclosing or using Confidential Information
if:
 
15.1.            the Confidential Information is available to the public or in
the public domain at the time of such disclosure or use, without breach of this
Agreement; or
 
15.2.            disclosure of the Confidential Information is required to be
made by any law, regulation or governmental body or authority or by court order.
 
The Employee acknowledges and agrees that the obligations under this section are
to remain in effect in perpetuity and shall exist and continue in full force and
effect, notwithstanding any breach or repudiation, or alleged breach or
repudiation, by the Corporation of this Agreement.
 
16.
Remedies

 
The Employee acknowledges that a breach or threatened breach by the Employee of
the provisions of any of sections 12 to15 inclusive will result in the
Corporation and its shareholders suffering irreparable harm which is not capable
of being calculated and which cannot be fully or adequately compensated by the
recovery of damages alone. Accordingly, the Employee agrees that the Corporation
shall be entitled to interim and permanent injunctive relief, specific
performance and other equitable remedies, in addition to any other relief to
which the Corporation may become entitled.
 
-15-

--------------------------------------------------------------------------------


 
17.
Notices

 
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by prepaid first-class mail, by facsimile
or other means of electronic communication or by hand delivery as hereinafter
provided, except that any notice of termination by the Corporation under section
8 or section 10 shall be hand delivered or given by registered mail. Any such
notice or other communication, if mailed by prepaid first-class mail at any
time, other than during a general discontinuance of postal service due to
strike, lockout or other reason, shall be deemed to have been received on the
fourth Business Day after the post-marked date thereof or, if mailed by
registered mail, shall be deemed to have been received on the day such mail is
delivered by the post office or, if sent by facsimile or other means of
electronic communication, shall be deemed to have been received on the Business
Day following the sending or, if delivered by hand shall be deemed to have been
received at the time it is delivered to the applicable address noted below
either to the individual designated below or to an individual at such address
having apparent authority to accept deliveries on behalf of the addressee.
Notice of change of address shall also be governed by this section 17. In the
event of a general discontinuance of postal service due to strike, lock-out or
other reason, notices or other communications shall be delivered by hand or sent
by facsimile or other means of electronic communication and shall be deemed to
have been received in accordance with this section 17. Notices and other
communications shall be addressed as follows:
 

 
a)
if to the Employee:

 
John Caloz
(address to be determined)



 
b)
if to the Corporation:

 
OccuLogix, Inc.
2600 Skymark Ave., Bldg. 9, Suite 201
Mississauga, Ontario
L4W 5B2


Attention: Chairman and Chief Executive Officer
Telecopier number: (905) 602-7623
 
-16-

--------------------------------------------------------------------------------


 
18.
Headings

 
The inclusion of headings in this Agreement is for convenience of reference only
and shall not affect the construction or interpretation hereof.
 
19.
Invalidity of Provisions

 
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision by a court
of competent jurisdiction shall not affect the validity or enforceability of any
other provision hereof.
 
20.
Entire Agreement

 
This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement. This Agreement supersedes and replaces
all prior agreements, if any, written or oral, with respect to the Employee’s
employment by the Corporation and any rights which the Employee may have by
reason of any such prior agreement or by reason of the Employee’s prior
employment, if any, by the Corporation. There are no warranties, representations
or agreements between the parties in connection with the subject matter of this
Agreement except as specifically set forth or referred to in this Agreement. No
reliance is placed on any representation, opinion, advice or assertion of fact
made by the Corporation or its directors, officers and agents to the Employee,
except to the extent that the same has been reduced to writing and included as a
term of this Agreement. Accordingly, there shall be no liability, either in tort
or in contract, assessed in relation to any such representation, opinion, advice
or assertion of fact, except to the extent aforesaid.
 
21.
Waiver, Amendment

 
Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any provision of this Agreement shall constitute a waiver
of any other provision, nor shall any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.
 
-17-

--------------------------------------------------------------------------------


 
22.
Currency

 
All amounts in this Agreement, with the exception of the monthly U.S. healthcare
premiums, are stated and shall be paid in Canadian currency.
 
23.
Employers and Employees Act Not to Apply

 
The Corporation and the Employee agree that section 2 of the Employers and
Employees Act (Ontario) shall not apply to, or in respect of, this Agreement or
the employment of the Employee hereunder.
 
24.
Governing Law

 
This Agreement shall be governed by, and construed in accordance with, the laws
of the Province of Ontario and the laws of Canada applicable therein.
 
25.
Counterparts

 
This Agreement may be signed in counterparts and each of such counterparts shall
constitute an original document, and such counterparts, taken together, shall
constitute one and the same instrument.
 
26.
Acknowledgment

 
The Employee acknowledges that:
 
26.1.            the Employee has had sufficient time to review and consider
this Agreement thoroughly;
 
26.2.            the Employee has read and understands the terms of this
Agreement and the Employee’s obligations hereunder;
 
26.3.            the Employee has been given an opportunity to obtain
independent legal advice, or such other advice as the Employee may desire,
concerning the interpretation and effect of this Agreement; and
 
-18-

--------------------------------------------------------------------------------


 
26.4.           this Agreement is entered into voluntarily and without any
pressure, and the Employee’s continued employment, if applicable, has not been
made conditional upon execution of this Agreement by the Employee.
 
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.
 

        OccuLogix, Inc.  
   
   
    By:   /s/ Elias Vamvakas  

--------------------------------------------------------------------------------

  Elias Vamvakas   Chairman and Chief Executive Officer

 
 
 
Witness
)
)
)
)
)
)
)
)                                                 /s/ John Caloz
)                                     John Caloz
 
-19-

--------------------------------------------------------------------------------


 
SCHEDULE 5.2
 
Bonus Remuneration
 
 
In respect of each Year of Employment during the Employment Period, the Employee
shall be entitled to receive a maximum of 50 percent of his Basic Salary as
bonus remuneration based upon performance criteria agreed upon by the Chairman
and Chief Executive Officer and approved by the Compensation Committee of the
Board of Directors. In respect of the First Year of Employment, the Corporation
will guarantee a minimum bonus payment of 20 percent of his Basic Salary,
pro-rated to the proportion of the number of days in the First Year of
Employment is to 365.
 

--------------------------------------------------------------------------------


 
SCHEDULE 5.3
 
 
Stock Options
 
 
The Employee shall be entitled to receive an option to purchase 100,000 shares
under the terms and conditions set forth in the time-based Stock Option Notice
and Agreement (a copy of which is attached hereto as Schedule “A”) and the
Corporation’s 2002 Stock Option Plan. Furthermore, the exercise price per share
will be set at the closing price of the Company’s stock on NASDAQ on June 1,
2005 (grant date). Such stock option will vest at the rate of 33 1/3 percent
each anniversary of the grant date and will expire on the tenth anniversary of
the grant date.
 


 
In addition to the above, the Employee shall be entitled to receive an option to
purchase 62,500 shares under the terms and conditions set forth in the
performance-based Stock Option Notice and Agreement (a copy of which is attached
hereto as Schedule “B”) and the Corporation’s 2002 Stock Option Plan. The
exercise price per share will be set at the closing price of the Company’s stock
on NASDAQ on June 1, 2005 (grant date). This option shall expire on the tenth
anniversary of the grant date and be exercisable:
 

a)  
as to 100% when and if the Corporation receives the approval that it is seeking
from the U.S. Food and Drug Administration for the RHEO System for use in the
Rheopheresis treatment of non-exudative age-related macular degeneration (the
“FDA Approval”), if the FDA Approval is received on or before November 30, 2006;

 

b)  
as to 80% when and if the Corporation receives the FDA Approval, if the FDA
Approval is received after November 30, 2006 but on or before January 31, 2007;

 

c)  
as to 60% when and if the Corporation receives the FDA Approval, if the FDA
Approval is received after January 31, 2007;

 

--------------------------------------------------------------------------------